DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 22 APR 2021.  The status of the claims is as follows:
Claims 1, 3, 4, and 6-20 are pending.
Claim 1 is amended.
Claims 2 and 5 are canceled.
Claims 11-20 are withdrawn (without traverse, 02 MAR 2020).
The amendment to Claim 1 overcomes the previous rejection under 35 U.S.C. 112; said rejection is hereby withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1, 3, 4, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As regards Claim 1, Examiner maintains that the prior art cited in the previous rejection is the closest prior art.  Examiner reproduces the most recent rejection of Claim 1 herein.
Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiltse ‘160 (U.S. PGPub 2017/0191160) in view of Tsai ‘641 (U.S. PGPub 2017/0200641).  Draeger ‘987 (U.S. PGPub 2013/0230987) and Jeng ‘140 (U.S. PGPub 2013/0005140) are incorporated by reference into Wiltse ‘160 at PG 0013 and are cited as evidence of the scope of Wiltse ‘160.
Claim 1 – Wiltse ‘160 teaches a method for adjusting a position of a showerhead in a processing chamber (Abstract), the method comprising:
arranging a substrate on a substrate support in the processing chamber (PG 0013);
adjusting a position of the showerhead relative to the substrate support (PG 0045), wherein adjusting the position of the showerhead includes adjusting the showerhead to a tilted position based on data indicating a correlation between the position of the showerhead and azimuthal etching non-uniformities associated with etching the substrate (PG 0002, azimuthal variations based on orientation between showerhead and substrate; PG 0013, etching apparatuses contemplated (see also Draeger ‘987 PG 0097 and Jeng ‘140 PG 0011 for methods where etching steps are central to the methods being performed); PG 0017, adjustment of the showerhead tilt based on the film to be processed; PG 0045, controlling the tilt of the showerhead controls the thickness profile of the film being processed), wherein the data indicates a sensitivity of the azimuthal etching non-uniformities to a plurality of tilted positions of the showerhead (PG 0045 
with the showerhead in the tilted position as adjusted based on the data, performing a trim step to etch the substrate (PG 0013, showerhead can be used in etching processes),
wherein adjusting the position of the showerhead includes adjusting the position of the showerhead to a tilted position having a smallest standard deviation of etch amounts across a surface of the substrate as indicated by the data (Wiltse ‘160 does not expressly teach adjusting the position of the showerhead based on expressly calculated standard deviations of etch amounts.  However, PG 0033 expressly discusses dynamic adjustment of the showerhead module for the goal of improving uniformity in depositing a particular film selected from multiple different film types; PG 0045 expressly teaches that tilting the showerhead affects the thickness profile of the film deposited on the substrate and that dynamic adjustment of the showerhead without breaking vacuum is advantageous; PG 0046 teaches that planarization control is a desired function of the apparatus.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the tilt of the showerhead to obtain a desired thickness profile and film uniformity for the processed film.  Since improving uniformity of a planar surface necessarily entails minimizing variations in the planar surface, Examiner maintains that controlling the tilt of the substrate to maximize the uniformity of 
Wiltse ‘160 does not teach the presence of mandrels on the substrate, and as such also does not teach etching the mandrels during the trim step.
Tsai ‘641 teaches a system for forming and patterning mandrels and spacers on a semiconductor wafer (Abstract).  The method comprises (e.g. PG 0018) performing etch steps on mandrel layers to shape the mandrels and leave desired gaps between them.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the method of Wiltse ‘160 to performing etching processes on semiconductor wafers comprising wafers as suggested by Tsai ‘641, as Wiltse ‘160 wants to control the angle of a showerhead during semiconductor etch processes and Tsai ‘641 teaches that semiconductor wafers comprising mandrels are known to be desired targets for etching operations.
Claim 1 as amended now expressly requires the use of data comprising standard deviations of etch amounts across a surface of the substrate for each of a plurality of different tilted positions, and now expressly requires that adjusting the showerhead requires adjusting the position to the tilted position having the smallest standard deviation from the base data set.  The previous rejection relied on a basic teaching of trying to improve uniformity, but it did not use data expressly stated to consider standard deviation to do so.  Examiner newly cites U.S. PGPub 2004/0085246, U.S. PGPub 2007/0235660, and U.S. PGPub 2013/0072025 for teachings of using generated data to control azimuthal uniformity in etching (see e.g. ‘246 PG 0054-0055, ‘660 Abstract and PG 0040, and ‘025 PG 0043-0047).  All three of these references teach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712